DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 28 July 2022 in response to the Final Office action mailed 28 March 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-8 and 10-14 are pending, wherein: claims 1, 4-5, 8, 10 and 13-14 have been amended, claims 2-3, 6-7 and 11-12 are as previously presented, and claim 9 has been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2010/0163795).
Regarding claims 1-2, 4-5, 7, 10-11 and 13-14, Kim teaches EMI/RFI shielding resin composite materials comprising a thermoplastic polymer resin, an inorganic compound having a volume resistance of less than about 10-3 Ω·m and relative permeability of more than about 5,000, and fiber filler (abstract). Kim teaches the composite used for EMI/RFI shielding in electrical/electronic devices (abstract; [0007]; [0043]) (instant ‘for use of’).  Kim teaches the composites are made via mixing in conventional twin screw extruders and injection molding machines ([0056]) (instant ‘mixing’; instant ‘direct mixing’; instant mixing a ‘fluid polymer or elastomer’; molding readable over instant ‘curing’). 
Kim teaches the EMI/RFI composite material (instant ‘polymer-carbon composite’) comprises (A) about 50 to about 80 wt% of the thermoplastic resin, (B) about 3 to about 20 wt% of the inorganic compound, and (C) about 5 to about 40 wt% of the fiber filler low melting point metal ([0010]), and may further comprise (D) about 0.05 to about 10 wt% carbon filler ([0009]; [0042]). Kim further teaches that (A) includes polyalkylene terephthalates such as polyethylene terephthalate, polyolefins such as polypropylene, acrylonitrile-butadiene-styrene, polystyrenes, etc. ([0026] [0028]). Kim further teaches that (C) may be selected from carbon fibers, glass fibers, boron fibers, etc. having an average diameter of about 1 to about 20 µm and an average length of about 1 to about 15 mm ([0034]). Kim further teaches that (D) is selected from carbon nanotubes, carbon black, carbon nanofibers, etc. wherein carbon nanotubes preferably have an average diameter of about 1 to about 50 nm and an average length of about 10 nm to about 20 µm ([0040]-[0041]). 
Kim teaches the molded articles have electromagnetic wave shielding efficiency of about 15 to 50 dB, surface resistance of about 10 to about 104 Ω/☐ ([0044]). Kim teaches the polymer-carbon composite as claimed, comprising the same claimed components, present in the claimed amounts, and obtained by substantially the same methods. Kim does not specifically teach shielding in the THz-range or direct current non-conductance. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 8, Kim teaches the method of claim 1 as set forth above. It is noted that the application of the formed composition as recited in claim 8 constitutes intended use. Kim further teaches shielding occurs via increasing the inner absorption A value ([0014]-[0017]). It is noted that the recitation that the basic formulation comprising said polymer-carbon composite is to be used as a low pass filter transparent for electromagnetic waves and absorbing of terahertz range of 0.1-10 THz does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0163795) in view of Sarto et al. (US PGPub 2015/0305212).
Regarding claims 3 and 12, Kim teaches the method of claims 1-2 and composite of claim 10 as set forth above and, as noted, teaches optional inclusion of (D) carbon filler, wherein said carbon filler is selected from carbon nanotubes, carbon black, carbon nanofibers, and the like ([0040]).
Kim invites the inclusion of carbon materials and is open to modification thereof but does not specifically teach nanographite or graphene. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), wherein the carbon material includes graphite/graphene nanoplatelets ([0049]) having thicknesses between 0.335 nm to 25 nm ([0051]). Sarto teaches such materials allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields ([0049]). Sarto and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer-carbon composites used for electromagnetic shielding. At the time of filing a person having ordinary skill in the art would have found it obvious to select the graphite/graphene nanoplatelets of Sarto as the carbon filler of Kim and would have been motivated to do so as Kim invites the inclusion of carbon materials, especially for electrostatic discharge properties, and further as Sarto teaches that graphite/graphene nanoplatelets allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields.
Regarding claim 6, Kim teaches the method of claim 1 as set forth above. Kim is silent to use of ultrasound in mixing. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), and further teaches that use of ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices ([0052]-[0053; [0092]). Sarto and Kim are analogous and combinable for the reasons set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to include a step of ultrasonic mixing as Kim invites conventional mixing techniques/equipment and further as Sarto teaches ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/803,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polymer-carbon composite materials, obtained by substantially similar methods and having substantially the same uses, intended uses, applications and properties.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Response to Arguments/Amendments
	The objections to claims 1, 4-5, 10 and 13-14 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 1-8 and 10-14 are withdrawn as a result of Applicant’s filed claim amendments. 
	
	The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 4-5, 7-8, 10-11 and 13-14 as anticipated by Kim et  al. (US PGPub 2010/0163795) is maintained. Applicant’s arguments (Remarks, pages 6-7) have been fully considered but were not found persuasive. 
Applicant admits (Remarks, page 6) that Kim “clearly provides” electromagnetic shielding and admits the range of Kim is broad. Applicant argues that Kim is not concerned with ‘selectivity’. Applicant has provided no demonstration or objective evidence showing that the composition of Kim is not in fact shielding in the claimed range. It is also noted that a limitation of ‘selective shielding’ in a specific range is not a recitation that serves to exclude shielding outside of the claimed range.
Applicant argues that the instant composite requires only two components and Kim cannot anticipate as Kim recites other/additional components. This is not persuasive. The instant claims recite the open transitional phrase of “comprising” and a as such additional unrecited components/steps are not excluded. Kim is free to teach additional components and still anticipate the instant claims as long as Kim teaches and anticipates the claimed polymer and claimed carbon nanostructure, which Kim clearly does (see rejection). Applicant’s assertion of a different chemical structure is not persuasive as the instant open claims do not limit such.
Applicant states that the claimed carbon nanostructure range of 0.1 to 10 wt% means that there is a maximum of 10 wt% nanofiller and a maximum of 90% polymer matrix. Firstly, Kim teaches 0.05 to 10 wt% carbon filler and teaches 50 to 80 wt% thermoplastic resin. As such, Kim anticipates the claimed ranges. Secondly, the instant claims do not recite any limitations directed to the amount of polymer present. The recited carbon nanostructure range does not serve to imply any range with respect to the polymer. 
Applicant admits (Remarks, page 6) that Kim teaches carbon nanotubes. Applicant argues that the instant claims are directed to “two-dimensional carbon structures” this is not a recitation found in the instant claims. Applicant argues the carbon nanostructures are made of “graphene, graphene flakes, graphene oxide, reduced graphene oxide with specific sizes”. The Examiner notes that the independent claims(s) are not limited to either the type or size of the carbon nanostructure. The Examiner further notes that dependent claims 2, 4, 11 and 13 which do recite the type of carbon nanostructures also recite additional types other than argued by Applicant including carbon nanotubes. Kim teaches carbon nanotubes as set forth above. The Examiner further notes that dependent claims 4 and 13 which do recite dimensions, do not relate the dimensions to reduced graphene oxide as argued by Applicant but rather to carbon nanotubes, which is met by Kim (see above). Applicant admits that Kim teaches carbon nanotubes but asserts that the carbon nanotubes of Kim cannot be properly applied to the instant ‘disclosure’. Applicant’s argument lacks merit. Kim teaches carbon nanotubes and teaches them in combination with the resin (see rejection). 
Applicant repeats the assertion that the composite of Kim will be conductive due to the inorganic components (B). This is not found persuasive as i) Kim does not specifically assert direct current conductivity, ii) Applicant has not demonstrated conductivity to direct current would necessarily occur in the composites of Kim, and iii) the claims do not exclude AC conductivity and as previously noted the instant claims recite “non-conducting” as being nonconducting to direct current only. Applicant argues the as-amended claims require absorption of EM radiation. The as-amended claims contain no such recitation. 


	The 35 U.S.C. 103 rejection of claims 3, 6 and 12 as unpatentable over Kim et al. (US PGPub 2010/0163795) in view of Sarto et al. (US PGPub 2015/0305212) is maintained. Applicant’s arguments (Remarks, pages 7-8), which are directed to claims 3 and 6 only, have been fully considered but were not found persuasive. Applicant sets forth no arguments to claim 12.
	Applicant’s arguments are directed to various method steps as set forth in the examples of the specification but which are not claimed. Applicant’s arguments are not persuasive and Applicant sets forth no arguments directed to the combination of Kim and Sarto with respect to the claimed limitations. Kim in view of Sarto renders obvious the claimed methods (claims 3 and 6) and claimed composition (claim 12) as set forth above. 

	The provisional non-statutory obviousness-type double patenting rejection of claims 1-5 and 7-14 as unpatentable over the claims of copending Application No. 16/803,511 is maintained. Applicant states (Remarks page 8) that a terminal disclaimer has been filed to overcome this rejection. It is noted that no such terminal disclaimer has in fact been filed in this application. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767